      Case 1:20-cv-08554-PGG-JLC Document 18 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANKIE MONEGRO,

                            Plaintiff,

                -against-                                            ORDER

 BRILLIANCE NEW YORK, LLC, and                              20 Civ. 8554 (PGG) (JLC)
 VALOR 26, LLC,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on October 14, 2020 (Cmplt. (Dkt. No. 1)), and the

Amended Complaint was filed on November 6, 2020. (Am. Cmplt. (Dkt. No. 6)) On October

16, 2020, this case was referred to Magistrate Judge James L. Cott for general pretrial

supervision. (Dkt. No. 5) On November 12, 2020, Plaintiff filed a notice of voluntary dismissal

as to Defendant Brilliance New York, LLC. (See Dkt. Nos. 10, 11)

               On December 24, 2020, Plaintiff filed proof of service as to Defendant Valor 26,

LLC. (Dkt. No. 12) It is not clear from the proof of service whether Valor 26, LLC was served

with the Amended Complaint, or merely with the Complaint. To date, no answer has been filed

by, and no appearance has been entered for, Defendant Valor 26, LLC.

               Accordingly, by April 5, 2021, Plaintiff will file proof of service of the Amended

Complaint as to Valor 26, LLC. If Plaintiff does not file proof of service by April 5, 2021, this

case will be dismissed for failure to prosecute. See Fed. R. Civ. P. 4(m).
      Case 1:20-cv-08554-PGG-JLC Document 18 Filed 03/22/21 Page 2 of 2




              The Court’s prior order (Dkt. No. 13) directing Plaintiff to move for a default

judgment is vacated.

Dated: New York, New York
       March 22, 2021




                                               2
